                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

WILSON JACKSON,
                                                           OPINION AND ORDER
                            Plaintiff,
                                                                 19-cv-366-bbc
              v.

DEPARTMENT OF JUSTICE, BRAD SCHEMEL,
JOSHUA KAUL, CINDY O’DONNELL, GARY BOUGHTON,
ELLEN RAY, J. PAYNE, WILLIAM BROWN, BRAD HOMPE,
L. ALSUM, EMILY DICKERSON, JOLINDA WATERMAN,
ANTHONY BROADBENT, TRINA KROENING, JILL DRESSLER,
LOURI NEUROTH, J. BROWN, SCHOFIELD, HANSEN,
DAGGENHARDT, SNYDER-MYER, J. JENSEN, MALACHY,
BROCKWAY, CO II MUM, SGT. ALLEN, SGT. EAGLEBURGER
and JANE AND JOHN DOES,

                            Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff Wilson Jackson, who is incarcerated at the Wisconsin Secure Program

Facility, has filed a civil action under 42 U.S.C. § 1983, contending that various state

agencies and officials and prison employees violated his constitutional rights, particularly

with respect to his meals. His complaint is before the court for screening under 28 U.S.C.

§ 1915A. In addition, plaintiff has filed a motion for a preliminary injunctive relief that is

also before the court. Dkt. #10.

       Having reviewed plaintiff’s complaint, I conclude that it violates Rule 8 of the Federal

Rules of Civil Procedure because it is difficult to understand and fails to provide sufficient

information for this court to determine whether (1) subject matter jurisdiction exists or (2)



                                              1
whether plaintiff would be entitled to any relief against any of the named defendants.

Although I am dismissing the complaint, I will give plaintiff an opportunity to file an

amended complaint that explains his claims more clearly. Plaintiff’s motion for a preliminary

injunction will be denied.




                                          OPINION

                                  A. Constitutional Claims

       Plaintiff has filed an incoherent, 28-page document in which he accuses defendants

of being “imposters,” “masquerading” as state employees who are defrauding the courts and

persecuting him. In the first several pages, he cites what appear to be various filings in state

court cases with no apparent relevance to any federal cause of action and refers generally to

a prisoner’s right to complain about health care and breaches of medical confidentiality.

With respect to a few specific incidents, plaintiff alleges that: (1) he filed several complaints

in August and September of 2018 about members of the food service department (in

particular defendant Daggenhardt) whom he believes pose a threat to his health because they

wear dirty clothing, engage in unsanitary behaviors while handling prisoners’ food and have

communicable diseases; (2) he is on a special meal plan that some food service workers either

fail to follow or fail to provide him, depriving him of proper nutrition; (3) he has become

physically and psychologically ill after failing to receive his medically-prescribed meals; and

(4) inmate and correctional complaint examiners (who seem to include defendants Brad

Hompe, L. Alsum, Emily Dickerson, Ellen Ray, J. Payne and William Brown) improperly



                                               2
rejected his complaints on the ground that they fail to comply with the format or procedure

required by the prison. In addition to damages, plaintiff seems to want to be placed on a

“sealed meal” diet to avoid further health risks and contamination.

       Although plaintiff lists in his complaint several constitutional amendments that he

believes provide him certain rights, it is difficult to ascertain the exact nature of plaintiff’s

claims because he has not provided enough information about what happened, who was

involved or how his constitutional rights were violated in each instance. Some of plaintiff’s

allegations may implicate his rights under the Eighth Amendment, which protects prisoners

from cruel and unusual punishment. To prevail on a claim under the Eighth Amendment,

a prisoner must show that a prison official was “deliberately indifferent” to a “substantial risk

of serious harm” to the inmate’s health or safety. Farmer v. Brennan, 511 U.S. 825, 832

(1994). “Deliberate indifference” means that the officials are aware that the prisoner faced

a substantial risk of serious harm, but disregard the risk by consciously failing to take

reasonable measures to prevent it. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997).

Inadvertent error, negligence, gross negligence and ordinary malpractice are not cruel and

unusual punishment within the meaning of the Eighth Amendment. Vance v. Peters, 97

F.3d 987, 992 (7th Cir. 1996).

       Plaintiff has sued many parties, but it is far from clear how he believes each of them

wronged him in a way that can be remedied in a civil rights lawsuit. Plaintiff fails to discuss

most of the individual defendants in the body of his complaint. Under federal pleading

rules, “[e]ach defendant is entitled to know what he or she did that is asserted to be



                                               3
wrongful.” Bank of America, N.A. v. Knight, 725 F.3d 815, 818 (7th Cir. 2013). See also

Fed. R. Civ. P. 8. Further, a defendant cannot be held liable for a constitutional violation

unless he or she was personally involved in the alleged conduct. Kuhn v. Goodlow, 678 F.3d

552, 555-56 (7th Cir. 2012).

       Because plaintiff’s complaint is so incoherent or vague that the court cannot

determine whether subject matter jurisdiction exists or whether the complaint states a claim

for relief, I will give him an opportunity to file an amended complaint that clarifies his

claims. Plaintiff should draft the amended complaint as if he is telling a story to someone

who knows nothing about his situation. This means he should explain: (1) what happened

to make him believe he has a legal claim; (2) when it happened; (3) who did it; (4) why; and

(5) how the court can assist him in relation to those events. He should take care to identify

each defendant and the specific actions taken by each defendant whom he believes violated

his rights. Plaintiff should also make clear whether each defendant is a prison or government

employee or not. Finally, plaintiff should set forth his allegations in separate, numbered

paragraphs using short and plain statements. After he finishes drafting a complaint, he

should further review it and consider whether it could be understood by someone who is not

familiar with the facts of his case. If not, he should make necessary changes.

       It is unlikely that plaintiff will be able to state a claim against high-level officials like

the Wisconsin attorney general, the Secretary of the Department of Corrections and the

warden of the prison, whom he names as defendants. It is not enough to show that a

particular defendant is the supervisor of someone else who committed a constitutional



                                                 4
violation. Burks v. Raemisch, 555 F.3d 592, 593-94 (7th Cir. 2009) (“Liability depends on

each defendant’s knowledge and actions, not on the knowledge or actions of persons they

supervise.”).

       In addition, plaintiff should be aware of the limitations of Fed. R. Civ. P. 20. Plaintiff

may join claims in a single lawsuit only if they are asserted against the same defendant, Fed.

R. Civ. P. 18, or if the allegations “aris[e] out of the same transaction, occurrence, or series

of transactions or occurrences and if any question of law or fact common to all defendants

will arise in the action.” Fed. R. Civ. P. 20; George v. Smith, 507 F.3d 605 (7th Cir. 2007).

If plaintiff wishes to challenge unrelated matters against different defendants, he will have

to file separate lawsuits.

       Plaintiff may have until August 16, 2019 to provide an amended complaint. If

plaintiff does not file an amended complaint by that date, the court will dismiss and close

this case.




                             B. Motion for Preliminary Injunction

       Plaintiff’s motion is procedurally defective because it fails to comply with this court’s

procedure for obtaining preliminary injunctive relief, a copy of which will be provided to

plaintiff with this order. Under these procedures, a plaintiff must file and serve proposed

findings of fact that support his claims, along with any evidence that supports those

proposed findings. Plaintiff has not submitted proposed findings of fact or any evidence to

support those findings.



                                               5
       However, even if plaintiff’s motion was not facially flawed, I would deny it on the

merits at this time. To prevail on a motion for a preliminary injunction, plaintiff must show:

(1) a likelihood of success on the merits of his case; (2) a lack of an adequate remedy at law;

and (3) an irreparable harm that will result if the injunction is not granted. Lambert v. Buss,

498 F.3d 446, 451 (7th Cir. 2007). Plaintiff’s conclusory allegation that he is “under the

imminence of death/torture/pain/deterioration/harm at the hands of defendants” does not

meet this standard.




                                           ORDER

       IT IS ORDERED that plaintiff Wilson Jackson’s complaint is DISMISSED without

prejudice for failure to comply with Fed. R. Civ. P. 8. Plaintiff may have until August 16,

2019 to file an amended complaint that complies with Rule 8. If plaintiff does not file an

amended complaint by August 16, the clerk of court is directed to close this case.

       Entered this 26th day of July, 2019.

                                           BY THE COURT:

                                           /s/
                                           _______________________
                                           BARBARA B. CRABB
                                           District Judge




                                              6
